Citation Nr: 0323149	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for neck pain with 
cervical radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to July 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

The veteran's service connection claims were previously 
before the Board, and in August 2002, the Board requested 
additional.  That development has been completed, and the 
claims are once again before the Board for appellate review.

The Board notes that on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) held that 38 C.F.R. 
§ 19.9(a)(2), allowing the Board to undertake action 
essential for a proper appellate decision, was invalid 
because it allowed the Board to consider additional evidence 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  In the 
present case, as the Board has found that service connection 
is warranted for the veteran's claims, a remand would serve 
no useful purpose as this decision is a full grant of the 
benefit sought on appeal.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Moreover, in July 2003, the veteran submitted 
a waiver of the right to initial consideration of the 
evidence by the RO.  

The issue of entitlement to service connection for neck pain 
with cervical radiculopathy will be addressed in the REMAND 
portion of this decision.

The Board has observed that the veteran filed claims of 
entitlement to increased ratings for post-traumatic stress 
disorder (PTSD) and external subcutaneous nerve paralysis of 
the left thigh.  It does not appear that the RO has 
adjudicated those claims.  As such, they are referred back to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  Bilateral hearing loss is shown to be etiologically 
related to the veteran's active service.  

2.  Tinnitus is shown to be etiologically related to the 
veteran's active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2002). 

2.  Tinnitus was incurred during active service.  38 C.F.R. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

In this case, the veteran's claims were filed in December 
1999 and remain pending.  The United States Court of Appeals 
for Veterans Claims (Court) held in Holliday v. Principi, 14 
Vet. App. 280 (2001) that the VCAA was potentially applicable 
to all claims pending on the date of enactment, citing Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) did not apply retroactively, and overruled both 
Holliday and Karnas to the extent that they allowed for such 
retroactive application and to the extent they conflict with 
the Supreme Court's and the Federal Circuit Court's binding 
authority.  Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 
25, 2003).  However, to the extent that the Kuzma case may be 
distinguished from the instant case because of the finality 
of the Board decision in Kuzma at the time of the November 
2000 VCAA enactment date and because the current claim is 
still pending before VA, the Board finds that the provisions 
of the VCAA are applicable to this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

With respect to VA's duty to notify and assist the veteran in 
obtaining information, the Board finds that such notification 
and assistance has been satisfied as the veteran's service 
connection claims are granted herein.  The Board's decision 
this date is considered to be a grant of the benefit being 
sought on appeal with respect to the veteran's hearing loss 
and tinnitus claims.  See Soyini supra.  Because the claims 
are being granted, any deficiencies in VA compliance with the 
notification and duty to assist provisions of the VCAA are 
not considered to be prejudicial to the veteran.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's statements and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Where a 
veteran served 90 days or more during a period of war or 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2002).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus as caused by acoustic 
trauma incurred during active service.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claims and finds that, for reasons 
and bases to be explained below, the veteran currently 
suffers from bilateral hearing loss, as defined by 38 C.F.R. 
§ 3.385, and tinnitus that are etiologically related to 
active service, and service connection is therefore warranted 
for each disorder.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any bilateral hearing loss or 
tinnitus.  A June 1944 induction examination report indicated 
that the veteran's ears were "normal" bilaterally.  The 
June 1946 separation examination report showed that both 
whispered and spoken voice testing was 15/15 bilaterally.  
The veteran's military occupation was listed as "machine gun 
crewman."  

An April 2000 VA examination report revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
60
LEFT
35
30
30
35
45

Puretone threshold averages were 31 decibels for the right 
ear and 35 for the left.  Speech recognition was 100 percent 
bilaterally.  The examiner diagnosed the veteran with 
borderline normal hearing in the low and mid-frequency range.  
She also noted moderate high frequency sensorineural hearing 
loss in the right ear and mild to moderate sensorineural 
hearing loss in the left.  The veteran complained of tinnitus 
and the examiner indicated that it was likely a secondary 
symptom to the veteran's hearing impairment.  The examiner 
did not comment as to the etiology of the veteran's bilateral 
hearing loss, though she did report that a valid audiogram 
was not included in the veteran's service medical records. 

At his April 2002 personal hearing, the veteran asserted that 
he first noticed hearing loss and ringing in his ears during 
active service when he was "blown out of a foxhole."  He 
reported that since that time, his hearing loss had worsened 
and he had had poor balance.  He also stated that his 
tinnitus was constant and bilateral.  The veteran discussed 
his employment history following service.  While he worked 
around some noise, he indicated that he always wore ear 
protection.  He also indicated that the noise was not 
excessive.  The veteran maintained that he had received an 
audiological examination approximately five years after 
active service that showed some hearing loss; however, such 
an examination is not included in the claims folder.  The 
veteran asserted that he was not receiving treatment for his 
tinnitus or hearing loss, and he indicated that he did not 
wear hearing aids.  

A January 2003 VA examination report revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
65
LEFT
30
30
25
30
45

Puretone threshold averages were 59 decibels for the right 
ear and 32 for the left.  Speech recognition was 82 percent 
on the right and 80 percent on the left.  The examiner 
diagnosed the veteran with mild to severe sensorineural 
hearing loss in the right ear, and mild to moderate 
sensorineural hearing loss in the left.  The examiner stated 
that the veteran's hearing loss and subjective tinnitus were 
consistent with his reported history of noise exposure and 
acoustical trauma.  While the veteran had reported noise 
exposure in his occupational and recreational life after 
service with the use of ear protection, the examiner stated 
that contribution of the veteran's nonmilitary noise exposure 
to his hearing loss could not be quantified and an accurate 
frequency-specific hearing evaluation was not obtained at 
separation.  Finally, the examiner opined that it was "as 
likely as not" that the veteran's hearing loss and tinnitus 
were associated with his military noise exposure and acoustic 
trauma. 

The Board finds the evidence of record, specifically the 
April 2000 and January 2003 VA audiological examination 
reports, have demonstrated that the veteran currently has 
bilateral hearing loss pursuant to 38 C.F.R. § 3.385 (2002).  
As such, the veteran's bilateral hearing loss meets the 
regulatory requirement for hearing loss as defined by VA.  In 
addition to evidence showing that the veteran currently 
suffers from bilateral hearing loss, there is medical 
evidence linking the veteran's current bilateral hearing loss 
to his active service.  The January 2003 audiological 
examiner specifically stated that it was "as likely as not" 
that the veteran's bilateral hearing loss and tinnitus were 
related to the acoustic trauma that he experienced during 
active service.  

The basis of the RO's May 2000 denial was that no hearing 
loss or tinnitus was actually shown during service.  However, 
the veteran's history of acoustic trauma reported to the 
examiners is sufficient to support his claims in this regard.  
The veteran is certainly competent to relate a history of 
noise exposure during service, and his testimony is 
particularly credible in light of the fact that his military 
occupation was a machine gun crewman and he has been 
recognized by VA as a combat veteran.  See also 38 U.S.C.A. 
§ 1154(b) (West 2002).  Moreover, the Board notes that the 
January 2003 VA examiner also stated that whispered voice or 
spoken voice tests are not accurate evaluations of frequency-
specific hearing sensitivity.  Furthermore, VA's regulations 
do not necessarily preclude service connection for hearing 
loss that first met the requirements of 38 C.F.R. § 3.385 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In this case, not only is there a credible history 
of noise exposure during service, but there is also a medical 
opinion linking the veteran's bilateral hearing loss and 
tinnitus to active service.  

For the reasons and bases described above, the Board finds 
that the evidence supports the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The benefits sought on appeal are accordingly 
granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The veteran's claim in this case was received at the RO in 
December 1999.  As noted above, on November 9, 2000, the 
President signed into law the VCAA which provides, in 
pertinent part, that VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the Federal 
Circuit held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The Board notes that the VCAA became law in November 2000 and 
that the veteran filed his claim for service connection for 
neck pain with cervical radiculopathy in this case in 
December 1999; that claim remains pending before VA.  Thus, 
to the extent that the Kuzma case may be distinguished from 
the instant case because of the finality of the Board 
decision in Kuzma at the time of the November 2000 VCAA 
enactment date, the Board finds that such provisions of the 
VCAA are applicable to this pending appeal.  

In this regard, the Board observes that the veteran has not 
been informed of the regulations or provisions of the VCAA 
for this claim.  The veteran must be apprised of all of the 
applicable provisions of the VCAA; what evidence would 
substantiate his specific claim; advised of the required time 
period for the receipt of evidence; and advised as to the 
responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, supra.  In light of the foregoing, and in order to 
ensure due process in this case, the Board finds that the RO 
should ensure that there is full compliance with the duty to 
assist and duty to notify provisions of the VCAA prior to 
appellate review. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is required.  
Accordingly, this case is REMANDED for the following action:  

The RO should review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue of 
entitlement to service connection for 
neck pain with cervical radiculopathy.  
See also 38 C.F.R. § 3.159 (2002).  The 
RO should also notify the veteran of what 
evidence is required to substantiate his 
claim, what evidence, if any, the veteran 
is to submit, and what evidence, if any, 
VA will obtain.  See Quartuccio supra.  
Any notice given, or action taken 
thereafter by the RO, must also comply 
with the holding of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Thereafter, if any benefit sought on 
appeal remains denied, the case should be 
returned to the Board for appellate 
consideration, as appropriate.

The veteran is free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


